DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 11-17, 19, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 20020146656 A1) in view of Namiki (JP 10168481 A). 
Thigpen discloses a remote controllable auto-ignition candle (abstract), comprising: 
a wick portion (17, 19; Fig. 2) including a conductive material containing wicks (para. 32) performing combustion after ignition; 
a first communication unit (photodetector 32, Fig. 2) communicating with a user terminal (34, Fig. 1) in a wired or wireless manner; 
a control unit (Fig. 3) controlling an ignition state of the wick portion according to a control signal received through the first communication unit (para. 37); and 
an ignition means (examined to be a voltage generating circuit, see Figs 4A-C) generating a discharge to the wick so that the wick portion is ignited according to a control of the control unit, 
wherein the wick portion includes at least two wicks (17, 19) spaced apart from each other and an electrode (14a, 14b) positioned at a lower end of the at least two wicks and electrically connected to the wicks, and the ignition means applies a voltage to generate a discharge to the electrode. 
Thigpen fails to disclose wherein a discharge is generated between the wicks such that the wicks are directly ignited to be combusted.

Namiki teaches coating a wick portion (1) with a combustible powder (wick portion 2) such that when the complete wick (1+2) is ignited, sparkles (i.e., ignition and combustion of the wick portion 2) are produced (see Abstract).   
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein a discharge is generated between the wicks such that the wicks are directly ignited to be combusted.  The modified wick comprises portions 17+19 of Thigpen and combustible powder 2 of Namiki.  When there is an electric discharge between the wick portions (17, 19), the combustible powder portion of the wick is directly ignited to be 

Regarding claim 4, Thigpen discloses wherein the ignition means generates at least one of an arc discharge, a spark discharge, a corona discharge, and a glow discharge (see Abstract). 
Regarding claim 5, Thigpen discloses wherein the number of wicks is an even number and the wicks (17, 19) connected to electrodes having different polarities are positioned to face each other while being adjacent to each other (Fig. 1). 
Regarding claim 11, Thigpen discloses control system of a remote controllable auto-ignition candle, comprising: at least one auto-ignition candle of claim 1; and the terminal (34, Fig. 1) controlling the auto-ignition candle in a wired or wireless manner. 
Regarding claim 12, Thigpen discloses wherein the terminal includes: a second communication unit (laser/illumination portion of the remote control device, see para. 31) transmitting the control information received from the input unit to the auto-ignition candle EXCEPT an input unit receiving control information for an ignition control of the auto-ignition candle from a user.
The Examiner is taking Official Notice that it is well known and common knowledge that a remote control laser/illumination source such as the one disclosed in para. 31 of Thigpen has buttons and electronics for receiving control information from a user for turning the laser on (Note: the Applicant has not traversed the Official Notice; therefore, the Official Notice is taken to be admitted prior art).
Regarding claim 13, Thigpen discloses wherein the control information is at least one of an ignition on/off control of the auto-ignition candle (see para. 31), a brightness control (a plurality of candles can be selectively ignited, see para. 42), an ignition time control 
Regarding claim 14, Thigpen discloses wherein if the auto-ignition candle receives the control information regarding the ignition-on control from the terminal, the control unit of the auto-ignition candle controls the ignition means to control the ignition of the wick (para. 31). 
Regarding claim 15, Thigpen discloses wherein the wick portion includes at least three wicks spaced apart from each other (a plurality of candles can be linked together, each candle having at least one wick; see para. 42), and if the auto-ignition candle receives the control information regarding the brightness control (number of candles that are ON or OFF controls the brightness) from the terminal (“Circuit synchronization can be formed…”, see para. 42), the control unit of the auto-ignition candle controls the ignition means to control the number of wicks to be ignited. 
Regarding claim 16, Thigpen discloses wherein the wick portion includes at least three wicks spaced apart from each other (a plurality of candles can be linked together, each candle having at least one wick; see para. 42), and if the auto-ignition candle receives the control information regarding the ignition pattern control of the wick portion from the terminal, the control unit of the auto-ignition candle controls the ignition means to control the ignition pattern of the wick of the wick portion to be ignited (“Circuit synchronization can be formed…”, see para. 42). 
Regarding claim 17, Thigpen discloses wherein the number of auto-ignition candles controlled by the terminal in a wired or wireless manner is plural (para. 42), and if at least one of the plurality of auto-ignition candles receives the control information regarding the selection control of the auto-ignition candle from the terminal, the at least one auto-ignition candle receiving the control information regarding the selection control of the auto-ignition candle controls the ignition means to perform the ignition-on or off control, the brightness control, the ignition time control, and the ignition pattern control of the wick portion (para. 42). 

Regarding claim 23, Thigpen discloses wherein the auto-ignition candle further includes a fire extinguishing means for extinguishing the ignited wick (para. 42). 
Regarding claim 24, Thigpen discloses wherein if the auto-ignition candle receives the control information regarding the ignition-off control from the terminal, the control unit of the auto-ignition candle controls the fire extinguishing means to control the fire extinguishing of the wick (para. 42). 
Regarding claim 25, Thigpen discloses wherein the control unit of the auto-ignition candle controls the ignition means and the fire extinguishing means to control the ignition time of the wick when the auto-ignition candle receives the control information regarding the ignition time control from the terminal (see para. 42).  
Regarding claim 26, Thigpen discloses wherein the terminal communicates with the auto-ignition candle through an illumination source EXCEPT one of at least any one of Wi-Fi, Bluetooth, infrared communication, ZigBee, Z-wave, contactless local area communication, mobile network, low power wide area (LPWA), and a local area network (LAN).  However, the Examiner is taking Official Notice that remote control devices such as TV remote controls use an infrared illumination source for controlling a device (e.g., TV) (Applicant has not traversed the Official Notice and therefore the Official Notice is taken to be admitted prior art) (see also 
Regarding claim 27, Thigpen discloses wherein the control unit of the auto-ignition candle controls the ignition means in the moment that the first communication unit communicates with the terminal to start a connection to ignite the wick (see para. 42) and the control unit controls the fire extinguishing means in the moment that the connection with the terminal is released to extinguish the wick (a press of the remote sends a signal to the candle to extinguish the flame and once the remote is pressed and released, there is no connection between the remote and the candle device, see para. 42). 
Claims 8-10, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 20020146656 A1) in view of Namiki (JP 10168481 A), as applied to claim 1, and further in view of Huang (US 20130317651 A1).
Regarding claim 8, Thigpen fails to disclose a sensor unit detecting temperature or light of the wick portion or detecting a gas concentration around the candle.  However, Huang teaches a remote control device comprising a sensor unit detecting temperature or detecting a gas concentration (paras. 17, 29, 32, 35).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen to further comprise a sensor unit detecting temperature or light of the wick portion or detecting a gas concentration around the candle.  The modification provides a safety feature for the candle.  
Regarding claim 9, modified Thigpen discloses wherein the control unit determines an ignition state of the wick portion according to information of the temperature or light detected by the sensor unit [sensor 17 of Huang informs the control unit of the temperature in the combustion zone; based on this data, the control unit would know whether there is flame ignition or some abnormal condition (e.g., flame out) since if the temperature is ambient then that 
Regarding claim 10, Thigpen fails to disclose wherein the control unit notifies a warning message to the terminal or issues an alarm thereto if it is determined that the gas concentration detected by the sensor unit is equal to or higher than a predetermined value. 
However, Huang teaches wherein the control unit notifies a warning message to the terminal or issues an alarm thereto (para. 32) if it is determined that the gas concentration detected by the sensor unit is equal to or higher than a predetermined value (sensor 17 detects a gas leakage, see para. 32, which means it can sense a gas concentration exceeding a certain predetermined value, e.g., above zero). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen to further comprise wherein the control unit notifies a warning message to the terminal or issues an alarm thereto if it is determined that the gas concentration detected by the sensor unit is equal to or higher than a predetermined value.  The modification provides a safety feature for the candle.  
Regarding claim 18, Thigpen fails to disclose wherein the input unit uses an interactive interface previously stored in the terminal to derive control information for the ignition control of the auto-ignition candle based on characters received from the user.  
However, Huang teaches wherein the input unit (electronics in the remote device 40) uses an interactive interface (specific keys) previously stored in the terminal to derive control information (information associated with the “specific keys”) for the ignition control of the auto-ignition based on characters received from the user (see paras. 30, 33).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the input unit uses an interactive interface previously stored in the terminal to derive control information for the ignition control of the auto-ignition candle based on characters received from the user.  The modification provides for increased 
Regarding claim 21, Thigpen fails to disclose wherein the input unit further receives status request information for monitoring the ignition state of the auto-ignition candle from the user. 
However, Huang teaches wherein the input unit further receives status request information for monitoring the state of the system from the user (user may obtain status of the appliance anytime and anywhere, see para. 42; see also para. 41). It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the input unit further receives status request information for monitoring the ignition state of the auto-ignition candle from the user.  The modification provides for increased convenience for the user since the user can be in another room or outside the home when operating or monitoring the candle.  
Regarding claim 22, modified Thigpen discloses wherein if the status request information is received, the auto-ignition candle transmits the status information regarding the ignition state of the wick to the terminal (user may request status of the candle anytime by using the remote, see paras. 41, 42 of Huang). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 20020146656 A1) in view of Namiki (JP 10168481 A), as applied to claim 1, and further in view of Altamura (US 20150102731 A1).
Regarding claim 20, Thigpen discloses a control program that can selectively control a plurality of candles (para. 42) but fails to disclose wherein the control program displays and provides the form in which the wicks of each wick portion of the at least one auto-ignition candle are disposed, and the ignition pattern control of the wick portion is performed by selecting a position of the wick to be ignited in the form. 

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Thigpen wherein the control program displays and provides the form in which the wicks of each wick portion of the at least one auto-ignition candle are disposed, and the ignition pattern control of the wick portion is performed by selecting a position of the wick to be ignited in the form.  The modification allows the user to control a plurality of candles so that a pleasant display can be formed.  

Allowable Subject Matter
Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.  
Applicant asserts that the present invention must comprise “a conductive material-containing wicks that per se function as fuel”.  The Examiner asserts that the combination of Thigpen with Namiki discloses this limitation.  
The Applicant further assert differences between the cited references and the present invention.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762